402 N.W.2d 688 (1987)
225 Neb. 93
Kathleen Sue SMITH, Appellant and Cross-Appellee,
v.
Gaylord Neal SMITH, Appellee and Cross-Appellant.
No. 86-566.
Supreme Court of Nebraska.
March 27, 1987.
*689 Michael J. Elsken, for appellant.
David L. Kimble, Seward, for appellee.
KRIVOSHA, C.J., and BOSLAUGH, WHITE, HASTINGS, CAPORALE, SHANAHAN, and GRANT, JJ.
PER CURIAM.
A divorce decree was rendered in this case on April 18, 1986. On April 28, 1986, respondent-appellee filed a motion for new trial. On May 5, 1986, respondent filed a withdrawal of motion for new trial in which it is stated that respondent "voluntarily withdraws his Motion For New Trial filed in this matter."
On May 5, 1986, petitioner-appellant filed a motion for new trial. On June 9, 1986, a court order was entered as follows: "Petitioner's motion for new trial submitted and overruled." On July 7, 1986, petitioner filed her notice of appeal. Respondent has cross-appealed.
In Sederstrom v. Wrehe, 215 Neb. 429, 339 N.W.2d 74 (1983), in applying the provisions of Neb.Rev.Stat. § 25-1143 (Reissue 1985) and Neb.Rev.Stat. § 25-1912 (Reissue 1979), we held that a motion for new trial must be filed within 10 days after a judgment is rendered and that, in the absence of a timely motion for new trial, a notice of appeal to the Supreme Court must be filed within 1 month after the decree or final order.
Appellant's motion for new trial was filed 17 days after the rendition of the divorce decree, and her notice of appeal was filed more than 2 months after the decree was rendered. This court has no jurisdiction, and the appeal and the cross-appeal are dismissed.
We note that the procedures for appeals to the Supreme Court have been amended by 1986 Neb.Laws, L.B. 529, effective January 1, 1987, and L.B. 530, effective July 17, 1986. See § 25-1912 (Cum.Supp.1986). Those changes do not affect the result of this case.
APPEAL DISMISSED.